DETAILED ACTION
Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance: 
Re claim 1, the applicant recites:
“An optical transmitter which generates signal light and phase conjugate light thereof, the optical transmitter comprising: 
a polarization separator to which polarization-multiplexed and modulated signal light is input and which polarization-separates signal light of a first polarized component and signal light of a second polarized component that is orthogonal to the first polarized component and outputs the signal light of the polarized components to two output ports; 
a loop-type phase conjugate light generator having, on a path from one to another of the two output ports, the polarization separator, a polarization rotator which rotates by 90 degrees a polarized wave of the signal light of the first polarized component, and a first second-order non-linear optical element equipped with a first optical waveguide that generates phase conjugate light of the polarization-rotated signal light and phase conjugate light of the signal light of the second polarized component; 
an excitation light generator which supplies first excitation light that generates the phase conjugate light of the polarization-rotated signal light to one end of the first optical waveguide on a side where the polarization rotator is present and supplies second excitation light that generates the phase conjugate light of the second polarized component to the other end of the first optical waveguide; and 
a phase adjuster configured to change an optical path length of one of a path of the first excitation light and a path of the second excitation light in accordance with a level of combined light of the first excitation light and the second excitation light after generating the phase conjugate light.”

Takasaka (US PG PUB 2018/0231870) discloses optical transmitter which generates signal light and phase conjugate light thereof, the optical transmitter comprising: 
a polarization separator (polarization beam splitter 3, Fig. 5) to which polarization-multiplexed and modulated signal light is input and which polarization-separates signal light of a first polarized component and signal light of a second polarized component that is orthogonal to the first polarized component and outputs the signal light of the polarized components to two output ports (the PBS 3  includes a first port 3a, and a second port 3b, and a third port 3c, which are made of a polarization-sensitive optical fiber, and splits a light beam input from the first port 3a into polarization components orthogonal to each other to be output from the second port 3b and the third port 3c, respectively ¶ [0038]); 
a loop-type phase conjugate light generator having, on a path from one to another of the two output ports (the system in Fig. 5 is a loop between two ports 3b and 3c, and stated the generation of a phase conjugate light beam ¶ [0081]), 
the polarization separator (the loop within Fig. 5 is coupled to the polarization beam splitter or separator), 
a non-linear optical element equipped with a first optical waveguide (optical amplifying fiber unit 26 and 27 includes a previous-stage polarization sensitive amplifying fiber 26a, 26b, 27a, and 27b which is a PM-HNLF ¶ [0080], wherein an PM-HNLF is a polarization maintaining- Highly NonLinear Fiber ¶ [0029], such that the idler light beams are generated from the pump light beam and the signal light beam due to a nonlinear optical effect of the polarization sensitive optical amplifying optical amplifying fiber ¶ [0049], such that the system discloses the non-linear optical element);
an excitation light generator (tunable light source, Fig. 5); and
a phase adjuster (relative phase shifter 27c or 26c, Fig. 5). 
Takasaka does not explicitly disclose along the loop-type phase conjugate light generator having, on a path between one to another of the two output ports, a polarization rotator which rotates by 90 degrees  a polarization wave of the signal light of the first polarized component, and a first second-order non-linear optical element equipped with a first optical waveguide that generates phase conjugate light of the polarization-rotated signal light and phase conjugate light of the signal light of the second polarized component. Furthermore, while Takasaka discloses an excitation light generator and a phase adjuster, however, the prior art does not disclose the details of the operation of these elements, specifically that an excitation light generator which supplies first excitation light that generates the phase conjugate light of the polarization-rotated signal light to one end of the first optical waveguide on a side where the polarization rotator is present and supplies second excitation light that generates the phase conjugate light of the second polarized component to the other end of the first optical waveguide  or a phase adjuster configured to change an optical path length of one of a path of the first excitation light and a path of the second excitation light in accordance with a level of combined light of the first excitation light and the second excitation light after generating the phase conjugate light. Lastly, while Takasaka discloses the non-linear optical element, it does not explicitly disclose that it is a second-order non-linear optical element that generates phase conjugate light of the polarization-rotated signal light and phase conjugate light of the polarization-rotated signal light and phase conjugate light of the signal light of the second polarization component. 
The examiner believes that the prior art of the Takasaka is the most pertinent prior art, but does not address a large number of limitations. While portions of other pieces of prior art would remedy 
Re claim 2, 3, 6-8, these claims are dependent upon claim 1 and are allowable for the reasons stated above. 
Re claim 4, the claim recites 4:
“An optical transmitter which generates signal light including pilot light and phase conjugate light thereof, the optical transmitter comprising: 
a polarization separator which polarization-separates pilot light and polarization-multiplexed and modulated signal light into signal light of a first polarized component and signal light of a second polarized component that is orthogonal to the first polarized component and outputs the signal light of the polarized components to two output ports; 
a loop-type phase conjugate light generator having, on a path from one to another of the two output ports, the polarization separator, a polarization rotator which rotates by 90 degrees a polarized wave of the signal light of the first polarized component, and a first second-order non-linear optical element equipped with a first optical waveguide that generates phase conjugate light of the polarization-rotated signal light and phase conjugate light of the signal light of the second polarized component and performs degenerate parametric amplification in each of two directly opposite propagation directions with respect to the polarization-separated pilot light; 
an excitation light generator which supplies first excitation light that 44Docket No. 14321.280generates the phase conjugate light of the polarization-rotated signal light to one end of the first optical waveguide on a side where the polarization rotator is present and supplies second excitation light that generates the phase conjugate light of the second polarized component to the other end of the first optical waveguide; and 
a phase adjuster configured to change an optical path length of a path of the pilot light in accordance with a level of the pilot light subjected to degenerate parametric amplification in a first 
Claim 4 recites multiple elements very similarly of claim 1, and with additional elements that also includes degenerate parametric amplification. The best prior art to be applied is also the element of Takasaka that was also applied to claim 4, but the prior art still also falls short as it does with claim 1. Hence, the examiner believes that the prior art, alone or in combination, do not disclose the claim scope of claim 4 as a whole, such that the claim is allowable. 
Re claim 5, 10-12, these claims are dependent upon claim 4, which are allowable for the reasons stated above. 
The following patents and patent applications are cited to show the state of the art with respect to generation of a phase conjugate using a optical medium using polarization multiplexed signal:
(US-20220060273, US-20220043320, US-20220019125, US-20210387286, US-20210382139, US-20210088873, US-20210080987, US-20210044358, US-20190346738, US-20180231870, US-20170280211, US-20110073783, US-20110051227, US-11256157, US-6608854, US-6304348, US-5798853, WO-2017219749, JP-6110547, JP-2015222314, JP-2017219749, JP-2015222314)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637